Citation Nr: 0217951	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  00-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and their two daughters


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from March 1942 to 
October 1945.  He was held as a prisoner of war (POW) of 
the German government from December 1944 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wichita, Kansas, which 
determined that new and material evidence sufficient to 
reopen the veteran's previously denied claim for service 
connection for hypertension had not been submitted, and 
denied his claim.  The veteran filed a timely appeal to 
this adverse determination.

The Board observes that the veteran also appealed the RO's 
denials of several other claims for service connection in 
this November 1999 rating decision, including denials of 
claims for service connection for post-traumatic stress 
disorder, residuals of a cold injury to the right lower 
extremity, residuals of a cold injury to the left lower 
extremity, bilateral hearing loss and tinnitus.  However, 
as these claims were subsequently granted by the RO, they 
are not before the Board at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2. In an August 1967 rating decision, the RO originally 
denied the veteran's claim for service connection for 
hypertension; this decision was not timely appealed by the 
veteran, and became final.

3.  The evidence received since the time of the RO's 
August 1967 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The August 1967 RO rating decision which denied 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2002).

2.  The evidence received since the August 1967 RO rating 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim to reopen his 
claim for service connection for hypertension, as well as 
notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision 
dated in November 1999, in the statement of the case (SOC) 
issued in March 2000, in the supplemental statement of the 
case (SSOC) issued in September 2001, at the time of a 
hearing before an RO hearing officer in May 2000, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter 
to the veteran dated in August 2001, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
post-service private treatment notes and medical 
statements, the reports of several VA examinations, and 
several personal statements made by the veteran in support 
of his claim.  The veteran testified at a hearing before 
an RO hearing officer in May 2000, and a transcript of 
this testimony has been associated with the veteran's 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).



Factual Background

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  As the veteran's claim to reopen 
was filed well before that date, the former provisions of 
38 C.F.R. § 3.156(a) are for application in this case.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by a veteran's active service.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

In an August 1967 rating decision, the RO initially denied 
the veteran's claim for service connection for 
hypertension on the basis that there was no evidence of 
any complaints or diagnoses of, or treatment for, 
hypertension in service, and the evidence did not show 
that his post-service diagnosis of hypertension in 1967 
was related to his military service.  The veteran did not 
appeal this decision.

Evidence considered at the time of this decision included 
the veteran's service medical records, which were negative 
for any evidence relating to hypertension.  In addition, 
the veteran's discharge examination dated in October 1945 
recorded a blood pressure reading of 122/74, and indicated 
that the veteran's cardiovascular system was "normal."

Also considered was the report of a VA hospital summary 
reflecting hospitalization from May to July 1967, at which 
time the veteran underwent varicose vein stripping and 
ligation in the legs.  Although the veteran was not 
treated for hypertension at that time, a history of 
hypertension since September 1966 was noted, and 
"essential hypertension" was listed as a major diagnosis 
which was noted but not treated at the time of 
hospitalization.

The veteran was notified of the RO's determination and of 
his appellate rights by a letter dated in August 1967.  
However, no appeal was filed within one year of 
notification of the August 1967 denial; therefore, the 
decision became final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 
20.302, 20.1103 (2002).

Pertinent Laws and Regulations

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  
The exception to this is 38 U.S.C.A. § 5108, which states 
that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App., 251, 253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's 
duty to assist a veteran in developing the facts pertinent 
to his claim, the Board determines that a two-step process 
must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new 
and material.  According to the relevant VA regulation, 
"[n]ew and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim 
in light of all the evidence, both new and old, after 
ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  See Winters v. West, 12 
Vet. App. 203 (1999) overruled on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000) 
(summarizing the criteria established by Elkins v. West, 
12 Vet. App. 209 (1999)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App 
510, 513 (1992).  Furthermore, 38 U.S.C.A. §§ 5108, 
7104(b), and 7105(c) require that in order to reopen a 
previously and finally "disallowed" claim, there must be 
new and material evidence presented or secured since the 
time the claim was finally disallowed on any basis, not 
only since the claim was last disallowed on the merits. 

Analysis

Relevant evidence submitted since the final August 1967 
decision includes a statement dated in August 1967 from 
Warren Freeborn, Jr., M.D.  At that time, this physician 
indicated that he had treated the veteran from September 
1966 to April 1967.  He stated that on September 30, 1966, 
the veteran was found to have a blood pressure reading of 
180/100, and was started on a proper diet and the 
prescription drug reserpine.  No other pertinent 
information was provided.

The next item of relevant evidence is the report of a VA 
examination conducted nearly 20 years later, in February 
1986.  At that time, the veteran indicated that he had 
suffered from hypertension since 1964, and that he treated 
this disorder with medication.  On examination, the 
veteran's blood pressure was 140/72.  The examiner 
rendered a relevant diagnosis of a history of 
hypertension, on medication.

Also relevant is the report of a VA POW protocol 
examination dated in March 2001.  Following a complete 
physical examination, the examiner rendered a relevant 
diagnosis of hypertension.  There was no indication of the 
etiology or the date of onset of this disorder.

Also of record are outpatient treatment notes from Clyde 
Family Physicians, a private health care facility.  These 
records indicate numerous diagnoses of hypertension from 
1995 through 2001.  However, none of these records related 
the veteran's current hypertension to his military 
service, some 50 or more years earlier.

In May 2000, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he indicated that he 
first found out that he was suffering from hypertension 
some time in the 1960's, at which time the disorder was 
diagnosed by Dr. Freeborn.  When asked if Dr. Freeborn had 
suggested whether his hypertension was due to his military 
service or his incarceration as a POW, the veteran 
responded that "He didn't say what it was but he, he said 
I was bothered that way."  The veteran offered his own 
opinion that his hypertension might be related to the 
stress of being in big battles during service.

The Board determines that while some of this evidence is 
new, in the sense that it was not previously of record at 
the time of the prior final August 1967 rating decision, 
it is not material.  Although the evidence is relevant to 
the issue of the presence of current hypertensive disease, 
there is still no competent medical evidence linking this 
disorder to the veteran's military service many decades 
earlier.  Although the evidence confirms that the veteran 
was first diagnosed with and treated for hypertension by 
Dr. Freeborn in 1966, some 21 years after discharge, as 
reported by the veteran, neither the medical evidence from 
Dr. Freeborn nor any of the other evidence received since 
1967 indicates that the veteran's disorder was either 
incurred in or aggravated by his military service.

Given the fact that the veteran was held as a prisoner of 
war of the German government from December 1944 to June 
1945, the Board has also considered whether the provisions 
of 38 C.F.R. § 3.309(c) could be used to reopen and/or 
grant his claim.  This regulation provides that veterans 
who are former prisoners of war and who were interned for 
not less than 30 days shall be service connected for 
certain listed diseases, if manifested to a degree of 10 
percent or more at any time after discharge or release 
from active service.  This is the case even if there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  However, the Board notes that hypertension is 
not a listed disease.  Absent competent evidence 
indicating a diagnosis of one of the listed disorders, the 
veteran is unable to take advantage of the presumptive 
provisions of § 3.309(c) to reopen his claim.

Thus, the only evidence which would tend to relate the 
veteran's current hypertension to his active duty service 
is his own assertions, made in various correspondence sent 
to the VA and during the course of his May 2000 hearing, 
to the effect that his current hypertension might be 
related to the stress he experienced participating in 
major World War II battles.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion 
regarding any medical causation of his current 
hypertension.  As it is the province of trained health 
care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Furthermore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that while some of the 
evidence is new, in the sense that it was not previously 
of record at the time of the final April 1967 rating 
decision, it is not material.  Although the evidence is 
relevant to the issue of the presence of a current 
hypertensive disorder, there is still no competent medical 
evidence linking such a disorder to service many years 
earlier. 

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for a hypertension.  Essentially, to 
reopen his claim the veteran needs competent medical 
evidence, such as an opinion, preferably based on review 
of the medical evidence, that he suffers from hypertension 
which is related to a disease or injury suffered in 
service.
ORDER

New and material evidence having not been submitted, 
service connection for hypertension is denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

